      Case 1:19-cv-00298-SJB ECF No. 16 filed 09/08/20 PageID.849 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


 KRISTIN PAIGE WILLIAMS,

         Plaintiff,
                                                                     Hon. Sally J. Berens
 v.
                                                                     Case No. 1:19-cv-298
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/

                                            OPINION

        This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

to review a final decision of the Commissioner of Social Security denying Plaintiff’s claims for

Disability Insurance Benefits (DIB) under Title II of the Social Security Act. The parties have

agreed to proceed in this Court for all further proceedings, including an order of final judgment.

        Section 405(g) limits the Court to a review of the administrative record and provides that

if the Commissioner’s decision is supported by substantial evidence it shall be conclusive. The

Commissioner has found that Plaintiff is not disabled within the meaning of the Act. Plaintiff seeks

review of the Commissioner’s decision.

        For the following reasons, the Court will vacate the Commissioner’s decision and remand

the matter for further factual findings pursuant to sentence four of 42 U.S.C. § 405(g).

                                   STANDARD OF REVIEW

        The Court’s jurisdiction is confined to a review of the Commissioner’s decision and of the

record made in the administrative hearing process. See Willbanks v. Sec’y of Health and Human

Servs., 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social security case is

limited to determining whether the Commissioner applied the proper legal standards and whether
    Case 1:19-cv-00298-SJB ECF No. 16 filed 09/08/20 PageID.850 Page 2 of 9




there exists in the record substantial evidence supporting that decision. See Brainard v. Sec’y of

Health and Human Servs., 889 F.2d 679, 681 (6th Cir. 1989). The Court may not conduct a de

novo review of the case, resolve evidentiary conflicts, or decide questions of credibility. See

Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). It is the Commissioner who is charged with

finding the facts relevant to an application for disability benefits, and those findings are conclusive

provided substantial evidence supports them. See 42 U.S.C. § 405(g).

       Substantial evidence is more than a scintilla but less than a preponderance. See Cohen v.

Sec’y of Health and Human Servs., 964 F.2d 524, 528 (6th Cir. 1992). It is such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion. See Richardson v. Perales,

402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d 342, 347 (6th Cir. 1993). In determining the

substantiality of the evidence, the Court must consider the evidence on the record as a whole and

take into account whatever in the record fairly detracts from its weight. See Richardson v. Sec’y of

Health and Human Servs., 735 F.2d 962, 963 (6th Cir. 1984). As has been widely recognized, the

substantial evidence standard presupposes the existence of a zone within which the decision maker

can properly rule either way without judicial interference. See Mullen v. Bowen, 800 F.2d 535, 545

(6th Cir. 1986). This standard affords to the administrative decision maker considerable latitude

and indicates that a decision supported by substantial evidence will not be reversed simply because

the evidence would have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800

F.2d at 545.

                                   PROCEDURAL POSTURE

        Plaintiff filed an application for DIB on October 15, 2015, alleging that she had been

disabled since October 9, 2015. (PageID.203–04.) Plaintiff was 37 years old at the time of the

alleged onset date. (PageID.102.) Plaintiff had previous employment as a Market Manager and a



                                                  2
       Case 1:19-cv-00298-SJB ECF No. 16 filed 09/08/20 PageID.851 Page 3 of 9




Market Research Analyst. (PageID.57–59.) After Plaintiff’s application was denied, (PageID.126–

30), she requested a hearing before an Administrative Law Judge (ALJ). (PageID.134–35.)

          ALJ Suzette Knight conducted a hearing on April 9, 2018, and received testimony from

Plaintiff and Ms. Speck, an impartial vocational expert. (PageID.43–99.) On June 22, 2018, the

ALJ issued a written decision finding that Plaintiff was not entitled to benefits because she was

not disabled from October 9, 2015 through the date of the decision. (PageID.27–37.) Plaintiff filed

a request for review by the Appeals Council. (PageID.198–201.) The Appeals Council denied

Plaintiff’s request for review on February 20, 2019. (PageID.16–19.) Therefore, the ALJ’s ruling

became the Commissioner’s final decision. 20 C.F.R. §§ 416.1455, 416.1481. Plaintiff initiated

this civil action for judicial review on April 19, 2019.

                                 ANALYSIS OF THE ALJ’S DECISION

          The social security regulations articulate a five-step sequential process for evaluating

disability. See 20 C.F.R. §§ 404.1520(a-f), 416.920(a-f).1 If the Commissioner can make a


  1
      1. An individual who is working and engaging in substantial gainful activity will not be found
         to be “disabled” regardless of medical findings (20 C.F.R. §§ 404.1520(b), 416.920(b));

  2. An individual who does not have a “severe impairment” will not be found “disabled” (20
     C.F.R. §§ 404.1520(c), 416.920(c));

  3. If an individual is not working and is suffering from a severe impairment which meets the
     duration requirement and which “meets or equals” a listed impairment in Appendix 1 of
     Subpart P of Regulations No. 4, a finding of “disabled” will be made without consideration
     of vocational factors (20 C.F.R. §§ 404.1520(d), 416.920(d));

  4. If an individual is capable of performing her past relevant work, a finding of “not disabled”
     must be made (20 C.F.R. §§ 404.1520(e), 416.920(e));

  5. If an individual’s impairment is so severe as to preclude the performance of past work, other
     factors including age, education, past work experience, and residual functional capacity must
     be considered to determine if other work can be performed (20 C.F.R. §§ 404.1520(f),
     416.920(f)).

                                                  3
    Case 1:19-cv-00298-SJB ECF No. 16 filed 09/08/20 PageID.852 Page 4 of 9




dispositive finding at any point in the review, no further finding is required. See 20 C.F.R.

§§ 404.1520(a), 416.920(a). The regulations also provide that, if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

her residual functional capacity. See 20 C.F.R. §§ 404.1545, 416.945.

       The burden of establishing the right to benefits rests squarely on Plaintiff’s shoulders, and

she can satisfy her burden by demonstrating that her impairments are so severe that she is unable

to perform her previous work, and cannot, considering her age, education, and work experience,

perform any other substantial gainful employment existing in significant numbers in the national

economy. See 42 U.S.C. § 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden of proof shifts

to the Commissioner at step five of the sequential evaluation process, Plaintiff bears the burden of

proof through step four of the procedure, the point at which her residual functional capacity (RFC)

is determined. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm’r of Soc.

Sec., 127 F.3d 525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point claimant

bears the burden of proof).

       The ALJ determined that Plaintiff met the insured status requirements of the Act through

June 30, 2021. (PageID.29.) Next, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity (SGA) since her alleged onset date of October 9, 2015. The ALJ noted, however,

that Plaintiff had worked part-time at the SGA level for the first three quarters of 2016 and through

the date of the hearing but found that Plaintiff had a period of more than 12 months without SGA

since her alleged onset date. (PageID.29–30.) At step two, the ALJ found that Plaintiff suffered

from the severe impairment of multiple sclerosis. (PageID.30.) The ALJ determined that Plaintiff’s

mental impairment of major depressive disorder was nonsevere. In making this determination, the

ALJ considered the four broad areas of mental functioning set out in the “paragraph B” criteria,



                                                 4
    Case 1:19-cv-00298-SJB ECF No. 16 filed 09/08/20 PageID.853 Page 5 of 9




20 C.F.R. Pt. 404, Subpt. P, App 1. The ALJ found that Plaintiff had mild limitations in the areas

of understanding, remembering, or applying information; interacting with others; and

concentrating, persisting, or maintaining pace; and no limitation in adapting or managing herself.

(PageID.30–31.) At step three, the ALJ determined that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals any impairment identified in the

Listing of Impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.31–32.)

       With respect to Plaintiff’s RFC, the ALJ determined that Plaintiff retained the capacity to

perform sedentary work as defined in 20 C.F.R. §§ 404.1567(a), except that she: (1) could only

occasionally push and pull with the left lower extremity; (2) required a cane to ambulate; (3) could

occasionally climb ramps and stairs but never climb ladders, ropes, or scaffolds; (4) could

occasionally balance, stoop, kneel, crouch, and crawl; (5) could never work at unprotected heights

or around moving mechanical parts; (6) could occasionally work in humidity; around dust, odors,

fumes and pulmonary irritants; and in extreme heat; and (7) would be off task ten percent of the

time in an eight-hour workday. (PageID.32.)

       At step four, the ALJ found that Plaintiff could perform her past relevant work as a Market

Manager and Market Research Analyst. (PageID.35–36.) The ALJ also found that Plaintiff could

perform other jobs existing in significant numbers in the national economy, including Document

Preparer (DOT 249.587-018), Lens Inserter (DOT 713.687-026), and Pharmaceuticals Egg

Processor (DOT 559.687-034). (PageID.36–37.)

                                             Discussion

       Plaintiff raises one claim of error—whether the ALJ’s RFC determination is unsupported

by substantial evidence because the ALJ failed to consider significant physical and mental issues

in formulating the RFC. In particular, Plaintiff argues that the ALJ failed to consider her “excessive



                                                  5
       Case 1:19-cv-00298-SJB ECF No. 16 filed 09/08/20 PageID.854 Page 6 of 9




fatigue,” urological issues, mental issues, and upper extremity issues. (ECF No. 10 at PageID.818–

23.)

         RFC is an administrative finding of fact reserved to the Commissioner. 20 C.F.R.

§ 416.927(d). A claimant’s RFC is the most that the claimant can do after considering the effects

of all impairments on the ability to perform work-related tasks. 20 C.F.R. § 416.945. “The ALJ is

charged with the responsibility of determining the RFC based on her evaluation of the medical and

non-medical evidence.” Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th Cir. 2013). The

ALJ should consider all the claimant’s impairments, including those that are not severe, in

evaluating the claimant’s RFC. See Hedges v. Comm’r of Soc. Sec., 725 F. App’x 394, 395 (6th

Cir. 2018) (per curiam) (“[O]nce an ALJ finds that a claimant has at least one severe impairment

at step two of the disability analysis, the ALJ must then ‘consider the limiting effects of all [the

claimant’s] impairment(s), even those that are not severe’ in evaluating the claimant’s ability to

work at step four.”) (quoting 20 C.F.R. § 404.1545(e)).

         A.    Urological Issues

         Plaintiff reported urological issues to her medical providers on several occasions,

pertaining to overactive bladder/urinary incontinence. (PageID.481 (October 8, 2014); PageID.677

(April 6, 2017).) Plaintiff also reported bowel incontinence/loose stools related to irritable bowel

syndrome. (PageID.553 (December 21, 2015).) In August 2015, Plaintiff began self-

catheterization three times per day. (PageID.496.) By April 2017, Plaintiff was self-catheterizing

four times per day. (PageID.677.) At the hearing, Plaintiff testified that she self-catheterized four-

to-five times per day, which took about 20 minutes each time to complete, and she said that she

uses the restroom every 30-to-45 minutes. (PageID.79.) Plaintiff said that her bladder and bowel

incontinence would make it difficult for her to remain at her workstation. (PageID.62.)



                                                  6
    Case 1:19-cv-00298-SJB ECF No. 16 filed 09/08/20 PageID.855 Page 7 of 9




       The ALJ did not address Plaintiff’s urinary incontinence/neurogenic bladder and bowel

incontinence issues or symptoms on her ability to work. While conceding that the ALJ did not

“explicitly discuss” these issues/symptoms, the Commissioner argues that the ALJ considered the

opinion of Dr. Mullin, a consultative examiner, who was aware of Plaintiff’s alleged bowel

incontinence but did not suggest any related limitations. The Commissioner further argues that,

even if most of Plaintiff’s self-catheterization occurred at work, she could still maintain a full-time

work schedule with normal breaks, including the ALJ’s limitation for being off-task ten percent of

the workday. (ECF No. 11 at PageID.830.)

       The Commissioner’s arguments are unavailing because the ALJ never discussed Plaintiff’s

urological/bowel issues and, therefore, did not cite Dr. Mullin’s opinion on this issue or give any

reasons for concluding that Plaintiff’s urological/bowel issues did not impose any further

limitation on Plaintiff’s ability to work. Moreover, as the Commissioner tacitly concedes, Dr.

Mullin does not address Plaintiff’s urological issues in her opinion. (PageID.552–55.) Therefore,

given the absence of any discussion of these issues, there are no ALJ findings for this Court to

review. See Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011) (“Importantly,

an ALJ must include a discussion of ‘findings and conclusions, and the reasons or basis therefor,

on all the material issues of fact, law, or discretion presented on the record.’”) (quoting 5 U.S.C.

§ 557(c)(3)(A)). As noted in Diamond v. Commissioner of Social Security, No. 1:17-cv576, 2018

WL 4560723 (W.D. Mich. Sept. 24, 2018):

       The Commissioner must provide a statement of evidence and reasons on which the
       decision is based. See 42 U.S.C. § 405(b)(1). While it is unnecessary for the ALJ
       to address every piece of medical evidence, see Heston, 245 F.3d at 534-35, an ALJ
       “must articulate, at some minimum level, his analysis of the evidence to allow the
       appellate court to trace the path of his reasoning.” Diaz v. Chater, 55 F.3d 300, 307
       (7th Cir. 1995). “It is more than merely helpful for the ALJ to articulate reasons...for
       crediting or rejecting particular sources of evidence. It is absolutely essential for



                                                  7
    Case 1:19-cv-00298-SJB ECF No. 16 filed 09/08/20 PageID.856 Page 8 of 9




       meaningful appellate review.” Hurst v. Secretary of Health and Human Services,
       753 F.2d 517, 519 (6th Cir. 1985) (internal quotation marks omitted).

Id. at *4. Remand for consideration of these issues is thus appropriate. See Sherrill v. Comm’r of

Soc. Sec., No. 1:13-cv-276, 2014 WL 1338114, at *7 (S.D. Ohio Apr. 2, 2014) (recommending

that the ALJ’s opinion be reversed and remanded to allow “the ALJ to determine the frequency

and duration of plaintiff’s required bathroom breaks and the practical work-day limitations

resulting therefrom in formulating plaintiff’s RFC”), report and recommendation adopted, 2014

WL 1672926 (S.D. Ohio Apr. 28, 2014).

       B.      Other Issues

       As noted, Plaintiff raises other issues as to the ALJ’s determination of her RFC. For

example, she argues, and the Commissioner concedes, that the ALJ did not address Plaintiff’s non-

severe impairment of major depressive disorder in crafting Plaintiff’s RFC. Because the Court

concludes that remand is appropriate for further consideration of Plaintiff’s urological issues, the

Court need not consider the Commissioner’s harmless error argument, as the ALJ may address this

issue herself on remand. The same is true for Plaintiff’s other issues, including, with regard to

Plaintiff’s upper extremity issues, whether the ALJ failed to consider specific evidence in the

record when she concluded that “the record contains no support for limiting the claimant’s ability

to reach, handle, finger, feel, push, and pull with the upper extremities.” (PageID.35.)

                                         CONCLUSION

       For the reasons stated herein, the Commissioner’s decision will be reversed and

remanded for further consideration consistent with this Opinion pursuant to sentence four of 42

U.S.C. § 405(g).

       An Order consistent with this Opinion will enter.




                                                 8
   Case 1:19-cv-00298-SJB ECF No. 16 filed 09/08/20 PageID.857 Page 9 of 9




Dated: September 8, 2020                        /s/ Sally J. Berens
                                               SALLY J. BERENS
                                               U.S. Magistrate Judge




                                      9
